Per curiam.
This is a certiorari to the Court of Appeals. Spence v. State Farm Mut. Auto. Ins. Co., 136 Ga. App. 436 (221 *715SE2d 643). We have concluded the Court of Appeals decision is correct.
Argued March 8, 1976
Decided April 7, 1976
Rehearing denied April 27, 1976.
Divine, Wilkin, Deriso & Raulerson, E. B. Wilkin, Jr., R. Kelly Raulerson, for appellant.
Alexander, Vann & Lilly, William U. Norwood, Burt, Burt & Rentz, Donald D. Rentz, Clarence A. Miller, for appellee.
J. S. Hutto, amicus curiae.

Judgment affirmed.


All the Justices concur, except Gunter, Jordan and Hall, JJ., who dissent.